351 F.2d 950
James X. C. LONG, Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary, Lewisburg, Pa.
No. 15385.
United States Court of Appeals Third Circuit.
Submitted Nov. 2, 1965.Decided Nov. 8, 1965.

James X. C. Long, pro se.
Harry A. Nagle, Asst. U.S. Atty., Lewisburg, Pa.  (Bernard J. Brown, U.S. Atty., Scranton, Pa., on the brief), for appellee.
Before STALEY and FREEDMAN, Circuit Judges, and COHEN, District Judge.
PER CURIAM.


1
This is an appeal from an order of the District Court denying injunctive relief.


2
Since the appeal is prosecuted pro se by appellant we have carefully examined the record, as well as the briefs, and on full consideration find that the decision of the court below was free from error.


3
The judgment will be affirmed.